                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                         No. 5:18-CR-318-FL


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
       v.                                      )                          ORDER
                                               )
 BRANDON MARQUIS JENNINGS,                     )
                                               )
                 Defendant.                    )


       This matter comes before the court following arraignment and Federal Rule of Criminal

Procedure 17.1 conference held April 3, 2019, at which case scheduling issues were discussed.

       The clerk calculates time for trial pursuant to the Speedy Trial Act of 1974, 18 U.S.C. §

3161, et seq. will expire May 24, 2019. Counsel for the government and defendant represented at

hearing that they agree upon a trial start date of June 10, 2019. Both counsel for the government and

defendant serve as counsel in other criminal trials scheduled between now and that time, and a June

10, 2019, start date for trial would provide counsel adequate time to prepare in this case.

       In light of counsel’s shared scheduling issues and the evolving nature of the operative

charging document, as discussed at conference, where both sides waive their Speedy Trial rights,

the court finds that justice is served by a modest delay of trial in this case, now set to begin at 2:00

p.m. on June 10, 2019 at the United States Courthouse, New Bern, North Carolina. Proposed jury

instructions and voir dire shall be filed by May 20, 2019.

       It is further ordered that any delay that results from the setting of trial on this date is excluded

from Speedy Trial Act computation pursuant to 18 U.S.C. 3161(h)(7)(A) for the reason that the ends

of justice served by setting trial on this date outweigh the best interests of the public and the

defendant in a speedy trial.
SO ORDERED, this the 4th day of April, 2019.



                                  _____________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                     2
